Title: To Benjamin Franklin from Dubuysson, 1 December 1781
From: Dubuysson des Aix, Charles-François, chevalier
To: Franklin, Benjamin


Monsieur
Paris ce 1er. Xbre. 1781
Jay lhonneur de vous adresser le mémoire que votre Exellence ma promis de remettre mardy prochain a Monsieur Le Marquis de ségur.
Mr. Le Duc D’ayen et le Prince de Poix qui veulent Bien sinteresser vivement a Moy, Se joignent pour prier Son Excellence d’appuyer Leur demande, convaincu d’aprés cela que cela ne pourra faire aucune Difficulté.
J’ay lhonneur d’etre avec un profond respect De Votre Exellence Votre trés humble et trés obeissant serviteur/.
Le Chr. Dubuysson
 
Notation: Du Buisson le Chevalier &c Paris ce 1er. Xbre. 1781.
